Citation Nr: 0304370	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  02-05 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for VA benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD


S. Higgs, Counsel



INTRODUCTION

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a September 2001 decision of 
the Department of Veterans Affairs (VA) Manila, Philippines, 
Regional Office (RO), denying the appellant's claim for VA 
benefits because her deceased spouse did not have the 
required military service to render her eligible for VA 
benefits.

During a June 2002 RO hearing, the hearing officer expressed 
an interpretation of the appellant's testimony that included 
a finding that her appeal was withdrawn.  However, September 
2002 correspondence from the appellant received by the RO 
reflects a clear intent to continue her appeal and her appeal 
was certified to the Board.  Accordingly, in this decision 
the Board adjudicates her claim for VA benefits based on the 
merits of her claim.


FINDINGS OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant's late husband had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The requirements of basic eligibility for VA benefits based 
on qualifying service by the appellant's late husband have 
not been met.  38 U.S.C.A. §§ 101(2), 107 (West 2002); 38 
C.F.R. §§ 3.40, 3.203 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West Supp. 2002)).  VA has recently 
issued final regulations to implement these statutory 
changes.  See 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that VA's duties to the appellant under the VCAA 
have been fulfilled.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C. §§ 5102 and 5103.  The Board concludes 
the discussion in the August 2001 letter from the RO stating 
that her deceased spouse did not have the requisite service 
for VA benefits, and subsequent discussion to the same effect 
in the April 2002 statement of the case and at her June 2002 
RO personal hearing, adequately informed her of the 
information and evidence needed to substantiate her claim and 
complied with VA's notification requirements.  She was 
informed by the RO in January 1999 that she should complete 
an application for the benefits she was seeking, which she 
did and which the RO received in February 1999.  The RO 
informed her in May 1999 that it must in turn secure a 
certification from the service department of her deceased 
spouse's service.  She was then informed by letter in 
September 2001, in the April 2002 statement of the case, and 
at her June 2002 RO hearing, that the service department had 
determined that her spouse did not have the required military 
service for VA benefits.  Thus, she was informed of her 
responsibilities in development of the claim, which she 
fulfilled, and VA's responsibilities, which the RO fulfilled.  
She was notified and aware of the evidence needed to 
substantiate her claim and the avenues through which she 
might obtain such evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. § 
5103A.  The RO has obtained a certification from the service 
department which is determinative and unfavorable to her 
claim.  As discussed below, the VA is bound in this case by 
the finding of the NPRC that the appellant's late husband had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
U.S. Armed Forces.  The RO attempted to assist the appellant 
by contacting NPRC to determine if her late husband had the 
requisite service, but the response from NPRC indicated he 
did not.  

Absent the required certification of service from the service 
department, which is determinative as a threshold matter in 
the present case, there is no reasonable possibility that 
further development of the claim by VA would substantiate the 
claim.  Nor, in the context of the law that applies to this 
case, is there any indication in the record that there is any 
evidence that could substantiate the claim that has not been 
obtained.  The appellant has had an opportunity to respond 
with additional evidence or argument on this ground for 
denying her claim.  She has neither come forward with 
appropriate evidence nor is there any reasonable possibility 
that such evidence exists.  In light of all of these 
considerations, the Board finds that it is not prejudicial to 
the claimant to proceed to adjudicate the claim on the 
current record.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

Moreover, the VCAA recognizes certain circumstances where VA 
will refrain from or discontinue providing assistance.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to, the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (codified as amended at 38 
C.F.R § 3.159(d)).  The RO took appropriate steps to attempt 
to verify the appellant's deceased spouse's alleged period of 
active service and no other development is warranted because 
the law, and not the evidence, is dispositive in this case.  
VA is not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2) (West 
Supp. 2002).  Therefore, any deficiency in notice to the 
appellant as to the duty to assist, including the respective 
responsibilities of the parties for securing evidence, is 
harmless error.  

Background

In September 1998, the RO received a letter from the 
appellant informing it of her deceased spouse's death and of 
her desire to apply for VA death-related benefits. She also 
submitted a Commonwealth of the Philippines Certificate of 
Discharge from the Philippine Army, which appears quite old 
and barely legible, but does appear to indicate that he had 
some type of between December 1941 to May 1946.  She was 
informed by the RO in January 1999 that she should complete 
an application for the benefits she was seeking, which she 
did and which the RO received in February 1999.  The RO 
informed her in May 1999 that it must in turn secure a 
certification from the service department of her deceased 
spouse's service.

In August 2001, the RO received the NPRC's response to RO 
inquiries as to the nature of the appellant's service.  The 
NPRC wrote that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerillas, in the United States Armed Forces.  

In a September 2001 letter, the RO informed the appellant 
that her deceased spouse did not have the requisite service 
for VA benefits.  It was noted that the NPRC had advised the 
RO that it had conducted a thorough search of their records 
but failed to find any evidence that her spouse had served as 
a member of the Commonwealth Army of the Philippines, 
including the recognized guerillas, in the service of the 
Armed Forces of the United States.  The RO further informed 
her that decisions concerning verification of military 
service were the responsibility of the NPRC and under 38 
C.F.R. § 3.203 were binding on VA, which had no authority to 
change or amend the findings.  She was again informed of 
these facts and the rationale for denial of her claim in an 
April 2002 statement of the case and at her June 2002 RO 
personal hearing.

Law and Regulations

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the Military Order of the 
President dated July 26, 1941 (including organized guerrilla 
forces), shall not be deemed to have been active military, 
naval, or air service for the purpose of any law of the 
United States confirming rights, privileges or benefits upon 
any person by reason of the service of such person or the 
service of any other person in the Armed Forces, except 
benefits under certain contracts of National Service Life 
Insurance; the Missing Persons' Act; and compensation for 
service-connected disability or death, dependency and 
indemnity compensation for service-connected death (with an 
exception); and burial benefits.  38 U.S.C.A. § 107; 38 
C.F.R. § 3.40.  With an exception not pertinent to this 
appeal, service in the Philippine Scouts (Regular Philippine 
Scouts) is included for VA disability pension, compensation, 
dependency and indemnity compensation and burial allowance.  
38 C.F.R. § 3.40(a).

Title 38 of the United States Code authorizes the Secretary 
of Veterans Affairs (Secretary) to prescribe the nature of 
proof necessary to establish entitlement to veterans' 
benefits.  See 38 U.S.C.A. §  501(a)(1) (West 2002).  Under 
that authority, the Secretary has promulgated 38 C.F.R. 
§ 3.203(a) and (c), to govern the conditions under which the 
VA may extend veterans' benefits based on service in the 
Philippine Commonwealth Army.  Those regulations require that 
service in the Philippine Commonwealth Army (and thus 
veterans' status) be proven with either official 
documentation issued by a United States service department or 
verification of the claimed service by such a department.  
See 38 C.F.R. § 3.203(a) (requiring service department 
documentation of service where available), § 3.203(c) 
(requiring service department verification of service where 
documentation is not available). 

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  Thus, if the United States 
service department refuses to verify the claimed service, the 
applicant's only recourse lies within the relevant service 
department, not the VA.  Soria, 118 F. 3d at 749.

In short, under 38 C.F.R. § 3.203, a claimant is not eligible 
for VA benefits based on Philippine service unless a United 
States service department documents or certifies their 
service, or, as in this case, the service department verifies 
the service of the party whose alleged service is the basis 
of the claim.  Soria, 118 F. 3d at 749.

Analysis

The appellant maintains that she is entitled to VA benefits 
based on her late husband's alleged qualifying military 
service in the United States Armed Forces during World War 
II.  While she has submitted evidence in support of her 
claim, in the form of a Commonwealth of the Philippines 
Certificate of Discharge from the Philippine Army, this 
documentation fails to meet the requirements of 38 C.F.R. § 
3.203(a).  In this regard, the Board notes that none of her 
submissions consisted of a document from a United States 
service department.

The United States service department's verification is 
binding on the VA.  38 C.F.R. § 3.203; Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  The service department has 
determined that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerillas, in the United States Armed Forces.  The Board must 
therefore find that the appellant's late husband did not have 
the type of qualifying service, enumerated in 38 C.F.R. 
§ 3.40, that would confer upon the appellant basic 
eligibility for VA benefits.  Accordingly, the appellant's 
claim for entitlement to VA benefits must be denied, due to 
the absence of legal merit or lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

The appeal for eligibility for VA benefits is denied.




	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

